.   -




        Honorable James U. Cross            Opinion No. M- 1122
        Executive Director
        Texas Parks & Wildlife Dept.        Re:   Construction of Article 402533,
        John I-l.Reagan Building                  V.C.S., relating to "cost of
        Austin, Texas 78701                       publication and mailing" of
                                                  materials published by the
                                                  authority of the Parks and
        Dear Mr. Cross:                           Wildlife Department.

                  Your request for an opinion on the above subject   matter
        asks the following question:

                  "Which of the following costs can the
             Parks and Wildlife Department consider as 'cost
             of publication and mailing' in computing the
             selling prices of departmental .publications?
             1. Compiling data, preparing the original
             manuscript, and editing; 2. Printing; 3.
             Accounting; Processing Remittance: and In-
             ventory; 4. Storage space; 5. Postage; 6.
             Wrapping materials and envelopes: 7. Employee
             time incidental to all of the above."

                  Article 4025b, Vernon's Civil Statutes, authorizes the
        Parks and Wildlife Department to sell any bulletin, book or maga-
        zine authorized to be published by the act. Section 2 provides:

                  "Sec. 2. Any bulletin, book, or magazine,
             published by authority of this Act, may be sold
             for a price not to exceed the cost of publication
             and mailing. All moneys received from the sale  of
             publications provided for herein shall be remitted
             to the Game and Fish Commission at its office in
             Austin not later than ten (10) days following the
             date of collection.  Said moneys shall be deposited
             in the State Treasury to the credit of the Game and
             Fish Fund, and used for all purposes provided for
             by law."



                                       -5463-
Hon. James U. Cross, page 2           (M-1122)



          The phrase "cost of publication and mailing" is not de-
fined by the act, nor is there any other provision which dictates
the items comprising such costs. Therefore the ordinary meaning
of "cost" should be applied.

           It is our opinion that all reasonable and necessary ex-
pense involved in the publication and mailing of such bulletins,
books, or magazines is included in the phrase "cost of publication
and mailing."   You are therefore advised that all of the items
listed in your question may be considered as "cost of publication
and mailing" in computing the selling price of departmental publi-
cations. Such items listed in your request and all other direct
costs, as well as reasonable allowances for indirect costs, are
contemplated by the provisions of Section 2 of Article 402513,
Vernon's Civil Statutes. These costs should be determined and
prorated on the basis of generally accepted principles of cost
accounting.

                       SUMMARY

          All reasonable items of expense involved in
     the publication and mailing of publications au-
     thorized by the provisions of Article 4025b, Ver-
     non's Civil Statutes, are included in the "cost
     of publication and mailing" in determining the
     selling price of departmental publications.
     These costs should be determined and prorated
     on the basis of generally accepted principles
     of cost accountinq.

                                 Ve$? truly yours,




                                  w
Prepared by John Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman



                                  -5464-
Hon. James U. Cross, page 3     (M-1122)



James Giddings
Jerry Roberts
Lewis Jones
Jim Swearingen

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                              -5465-